Atkinson, J.
1. An assignment of error in a bill of exceptions to a ruling of the court in admitting evidence, over objection, is insufficient where it does not appear what objection, if any, was urged to the admissibility of the evidence before the judge at the time of the ruling complained of. Georgia Railroad v. Daniel, 135 Ga. 108 (68 S. E. 1024).
2. In an action against a corporation for breach of a contract alleged to have been entered into by the plaintiffs and a designated person as agent for defendant, where the answer denied the agency, and the evidence failed to show the fact or that the act of the alleged agent in making the contract was ratified by the corporation after knowledge that he had undertaken to contract for it, there was no error, after evidence had been introduced by both parties, in directing a verdict for defendant.

Judgment affirmed.


All the Justices concur, except Sill, J., not presiding.